HALLEY, J.
This is an appeal by Joseph Franks in person from an order of the probate court of Garfield county, reversed on appeal to the district court, appointing a guardian for the said Joseph Franks.
On the 14th day of April, 1951, defendants in error filed a motion in this court stating that Joseph Franks died on the 21st day of February, 1951, and for that reason the issues in the case are moot and the action is not subject to revivor. An examination of the case discloses that the appeal has become moot and the action is not subject to revivor. Due notice of said motion was served upon the attorneys formerly representing Joseph Franks, and they have made no objection to an order of dismissal.
Appeal dismissed.